

FIRST AMENDMENT TO THE
CASPIAN SERVICES INC. SECURED
 NON-NEGOTIABLE PROMISSORY NOTE
 
ПЕРВАЯ ПОПРАВКА
К ОБЕСПЕЧЕННОМУ КОРПОРАЦИЕЙ «CASPIAN SERVICES» НЕОБОРОТНОМУ ДОЛГОВОМУ
ОБЯЗАТЕЛЬСТВУ
     
This First Amendment to the Caspian Services, Inc. Secured Non-Negotiable
Promissory Note (this “Amendment Agreement No. 1”) dated September 24, 2014 is
made between Caspian Services, Inc., a Nevada corporation (the “Issuer”) and
Bakhytbek Baiseitov, an individual (the “Initial Holder”).
 
Настоящая Первая поправка к Обеспеченному корпорацией «Caspian Services»
необоротному долговому обязательству от «24» сентября 2014 г. (именуемая ниже
«Дополнительное соглашение №1») заключена между корпорацией «Caspian Services»,
зарегистрированной в штате Невада (США) («Векселедатель») и физическим лицом
г-ном Бахытбеком Байсеитовым («Первичный держатель»).
     
RECITALS
 
ПРЕАМБУЛА
WHEREAS:
 
ПРИНИМАЯ ВО ВНИМАНИЕ, ЧТО
     
(A)           The Issuer and the Initial Holder have entered into the Caspian
Services Inc. Secured Non-Negotiable Promissory Note, Issuance Date September
30, 2011 (the “Non-Negotiable Note”); and
 
(A)          Векселедатель и Первичный держатель ранее договорились о выдаче
Обеспеченного корпорацией «Caspian Services» необоротного долгового
обязательства, дата выдачи - 30 сентября 2011 года («Необоротное долговое
обязательство»); и
     
(B)           The Issuer and the Initial Holder wish to extend the Maturity Date
of the Non-Negotiable Note as set forth below.
 
(B)     Векселедатель и Первичный держатель намерены продлить Срок погашения
Необоротного долгового обязательства, как изложено ниже,
     
IT IS THEREFORE AGREED in consideration of these presents, the parties agree as
follows:
 
С УЧЕТОМ ВЫШЕИЗЛОЖЕННОГО, стороны договорились о нижеследующем:
     
ARTICLE I - AMENDMENT TO LOAN AGREEMENT
 
СТАТЬЯ I - ПОПРАВКИ К ДОГОВОРУ ЗАЙМА
     
Section 1.01. Variation of the “Due” Date of the Non-Negotiable Note
 
Раздел 1.01. Изменение «Даты погашения» Необоротного долгового обязательства
     
The date the Non-Negotiable Note is due appearing on the first page of the
Non-Negotiable Note immediately below the title line shall be amended by
deleting it in its entirety and replacing it with:
 
Дата погашения Необоротного долгового обязательства, указанная на первой
странице Необоротного долгового обязательства непосредственно под заголовком,
полностью удаляется и заменяется следующим текстом:
     
“Due June 30, 2015 (this “Note”)”
 
«подлежащее погашению 30 июня 2015 года (настоящее «Долговое обязательство»)»
     
Section 1.02. Variation to Section 1 (Payment of Principal and Interest) of the
Non-Negotiable Note
 
Раздел 1.02. Изменения в Разделе 1 (Выплата основной суммы и процентов)
Необоротного долгового обязательства
     
Section 1(a) of the Non-Negotiable Note shall be shall be amended by deleting it
in its entirety and replacing it with the following:
 
Раздел 1(a) Необоротного долгового обязательства полностью удаляется и
заменяется следующим текстом:


Page/Стр. 1 of/из 5
 
 
 

--------------------------------------------------------------------------------

 
 


“(a) Payment of Principal. The Initial Holder shall have the right, at any time
after the Closing Date, to demand and receive payment of the Note by the
issuance of Common Stock of the Issuer on the terms and conditions of this Note
and the Loan Consolidation and Restructuring Agreement between Caspian Services,
Inc. and Bakhytbek Baiseitov dated July 31, 2011, as amended September 30, 2011.
The price per share for principal and interest shall be $.12 per share for a
total of 90,000,000 shares of restricted Common Stock of the Issuer for the
payment of principal, plus interest shares. The Issuer shall have the right to
pay the principal and interest under this Note by the issuance of Common Stock
as set for above on the earlier of: (i) the date on which the Issuer and the
Initial Holder shall complete a renegotiation of the terms of the EBRD
Financing; or (ii) the date when the Issuer and the Initial Holder elect to
terminate restructuring negotiations with EBRD, but in no event longer than four
years after the date of this Note. If the issuance of Common Stock has not been
demanded by the Initial Holder or made at the election of the Issuer within four
years after the date of the Note, then the Issuer shall make payment in full of
the principal and interest in cash (Maturity Date).”
 
«(a) Выплата основной суммы. Первичный держатель вправе в любое время после Даты
окончательного оформления сделки затребовать и получить оплату Долгового
обязательства путем выпуска Обыкновенных акций Векселедателя в порядке и на
условиях, изложенных в настоящем Долговом обязательстве и Договора о
консолидации и реструктуризации займа между корпорацией «Caspian Services» и
Бахытбеком Байсеитовым от 31 июля 2011 года, с изменениями, внесенными 30
сентября 2011 года. Цена за акцию для основной суммы долга и процентов будет
равна 0,12 долларов США за акцию для общего количества ограниченных обыкновенных
акций Векселедателя, равному 90 000 000 акций, для целей оплаты акциями
основного долга и процентов. Векселедатель вправе выплатить основную сумму долга
и проценты по настоящему Долговому обязательству путем выпуска Обыкновенных
акций, в вышеизложенных целях в более раннюю из следующих дат: (i) в дату, в
которую Векселедатель и Первичный держатель завершат переговоры по изменению
условий финансирования со стороны ЕБРР; или (ii) в дату, в которую Векселедатель
и Первичный держатель примут решение прекратить переговоры по реструктуризации с
ЕБРР, но ни в коем случае не позднее, чем через четыре года с даты настоящего
Долгового обязательства. Если выпуск Обыкновенных акций не будет затребован
Первичным держателем или не будет произведен по решению Векселедателя в течение
четырех лет с даты настоящего Долгового обязательства, то Векселедатель обязан
произвести выплату основной суммы и процентов в полном объеме в денежной форме
(«Срок погашения»).»
     
ARTICLE II – MISCELLANEOUS
 
СТАТЬЯ II – РАЗНОЕ
     
Section 2.01. Definitions
 
Раздел 2.01. Определения
     
In this Amendment Agreement No. 1 (including the recitals hereof), terms used
and not otherwise defined herein shall have the meanings ascribed to them in the
Non-Negotiable Note.
 
Термины, используемые и не получившие иного определения в настоящем
Дополнительном соглашении №1 (включая его Преамбулу), имеют значения,
закрепленные за ними в Необоротном долговом обязательстве.
     
Section 2.02. Effectiveness
 
Раздел 2.02. Вступление в силу


Page/Стр. 2 of/из 5
 
 
 

--------------------------------------------------------------------------------

 
 
 


This Amendment Agreement No. 1 shall take effect on the date first written
above.
 
Настоящее Дополнительное соглашение №1 вступает в силу с даты, указанной в
первом абзаце настоящего документа.
     
Section 2.03. Continuing Agreement
 
Раздел 2.03. Непрерывность действия договора
     
This Amendment Agreement No. 1 is supplemental to, and shall be construed as one
with the Non-Negotiable Note and after the date referred to in Section 2.02
(Effectiveness) hereof and, from that date, all references to the Non-Negotiable
Note and/or in the Non-Negotiable Note to this “Agreement” shall be deemed to be
references to the Non-Negotiable Note as amended hereby. The Issuer and Initial
Holder hereby confirm that the Non-Negotiable Note remains and shall continue in
full force and effect as expressly amended by this Amendment Agreement No. 1.
 
Настоящее Дополнительное соглашение №1 является дополнением и подлежит
совместному толкованию с Необоротным долговым обязательством, и, начиная с даты,
указанной в Разделе 2.02 (Вступление в силу) настоящего документа, все ссылки на
Необоротное долговое обязательство и/или все ссылки в Необоротном долговом
обязательстве на «настоящее Соглашение», считаются ссылками на Необоротное
долговое обязательство с изменениями, внесенными в него настоящим Дополнительным
соглашением №1. Векселедатель и Первичный держатель настоящим подтверждают, что
Необоротное долговое обязательство сохраняет полную юридическую силу и действие
в том виде, в котором оно в прямой форме было изменено настоящим Дополнительным
соглашением №1.
     
Section 2.04. Representations and Warranties
 
Раздел 2.04. Заявления и гарантии
     
The Issuer represents and warrants to the Initial Holder that:
 
Векселедатель заявляет и гарантирует Первичному держателю, что:
     
(a) it is duly organized and validly existing under the laws of the State of
Nevada and has all requisite power and authority, corporate or otherwise, to
enter into, execute, deliver and perform this Amendment Agreement No. 1;
 
(a) он является корпорацией, должным образом организованной и действующей в
соответствии с законодательством штата Невада (США), и обладает всеми
необходимыми правами и полномочиями (корпоративными и иными), необходимыми для
подписания, вручения и исполнения настоящего Дополнительного соглашения №1;
     
(b) it has taken all necessary action to authorize the execution, delivery and
performance by it of this Amendment Agreement No. 1;
 
(b) он предпринял все действия, необходимые для обеспечения правомочности
подписания, вручения и исполнения им настоящего Дополнительного соглашения №1;
     
(c) this Amendment Agreement No. 1 has been duly executed and delivered by it
and constitutes its valid and legally binding obligation, enforceable in
accordance with its terms;
 
(c) настоящее Дополнительное соглашение №1 было надлежащим образом оформлено и
вручено им и является его действительным юридическим обязательством, подлежащим
исполнению в соответствии с его условиями;

 
 
Page/Стр. 3 of/из 5


 
 

--------------------------------------------------------------------------------

 
 
 
 


(d) the execution, delivery and performance of this Amendment Agreement No. 1
will not violate any applicable law nor will they violate any provision of its
organizational documents nor conflict with or breach or require any consent
under any agreement or instrument to which the Issuer is a party or by which the
Issuer or any of its assets are bound;
 
(d) подписание, вручение и исполнение настоящего Дополнительного соглашения №1
не нарушает никаких применимых законов и любых положений его организационных
документов, а также не вступает в конфликт, не нарушает и не требует
согласований по любому соглашению или документу, стороной которого является
Векселедатель, или которыми Векселедатель или любой из его активов связаны;
     
(e) no authorizations, approvals, consents, recordings, filings, exemptions,
registrations, notarizations or other requirements of or with any governmental,
judicial and public bodies of or in the Republic of Kazakhstan are required in
connection with the execution, validity and performance by the Issuer of this
Amendment Agreement No. 1 nor for the enforceability thereof by the Initial
Holder; and
 
(e) для целей подписания, действительности и исполнения Векселедателем
настоящего Дополнительного соглашения №1, а также для целей приведения его в
исполнение Первичным держателем, не требуется никаких разрешений, согласований,
одобрений, записей, подачи документов, исключений, регистраций, нотариальных
заверений или других действий со стороны любых правительственных, судебных и
государственных органов Республики Казахстан; и
     
(f) no payment of any duty or tax and no action whatsoever which has not been
duly and unconditionally obtained, made or taken is necessary or desirable to
ensure the validity, legality and enforceability of this Amendment Agreement No.
1.
 
(f) были должным образом и безоговорочно предприняты все действия, необходимые
или желательные для обеспечения действительности, законности и исполнимости
настоящего Дополнительного соглашения №1, включая оплату любых пошлин или
налогов.
     
Section 2.05. Governing Law
 
Раздел 2.05. Применимое законодательство
     
This Amendment Agreement No. 1 shall be governed by and construed in accordance
with the laws of the State of Utah (without regard to the principles thereof
governing conflicts of laws.)
 
Настоящее Дополнительное соглашение №1 подлежит регулированию и истолкованию в
соответствии с законами штата Юта (США) (без учета содержащихся в них принципов
разрешения коллизий правовых норм).
     
Section 2.06. Counterparts
 
Раздел 2.06. Экземпляры
     
This Amendment Agreement No. 1 may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.
 
Настоящее Дополнительное соглашение №1 может быть подписано в нескольких
экземплярах, каждый из которых будет считаться оригиналом, но совместно все эти
экземпляры составляют один и тот же договор.
     
IN WITNESS WHEREOF, the parties hereto, acting through their duly authorized
representatives, have caused this Amendment Agreement No. 1 to be signed in
their respective names as of the date first written above.
 
В УДОСТОВЕРЕНИЕ ЧЕГО Стороны, действуя через своих должным образом
уполномоченных представителей, подписали настоящее Дополнительное соглашение №1
своими именами в дату, указанную в первом абзаце настоящего документа.


Page/Стр. 4 of/из 5
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
CASPIAN SERVICES, INC.
 
КОРПОРАЦИЯ «CASPIAN SERVICES»
     
By: /s/ Alexey Kotov
 
Подпись: /s/ Alexey Kotov
Name: Alexey Kotov
 
ФИО: Alexey Kotov
Title: Chief Executive Officer
 
Должность: Chief Executive Officer
     
BAKHYTBEK BAISEITOV
 
БАХЫТБЕК БАЙСЕИТОВ
     
By: /s/ Bakhytbek Baiseitov
 
Подпись: /s/ Bakhytbek Baiseitov


Page/Стр. 5 of/из 5